925 F.2d 1478
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.W. Simon KATZ, Plaintiff-Appellant,v.LEAR SIEGLER, INC. and Smith & Wesson, Defendants-Appellees.
No. 91-1045.
United States Court of Appeals, Federal Circuit.
Dec. 27, 1990.

ORDER
NIES, Chief Judge.


1
Lear Siegler, Inc., et al.  (LSI) move to dismiss the appeal of W. Simon Katz as premature and for sanctions and fees in preparing the motion.  Katz has now filed a second appeal, appeal no. 91-1094, and agrees to dismissal of the first appeal.


2
Accordingly,

IT IS ORDERED THAT:

3
(a) LSI's motion to dismiss is granted.


4
(b) LSI's motion for fees and costs is denied.